76 Wis. 2d 385 (1977)
251 N.W.2d 475
IN MATTER OF DISCIPLINARY PROCEEDINGS AGAINST CORNING.
No. 76-424-D.
Supreme Court of Wisconsin.
Submitted March 2, 1977.
Decided March 15, 1977.
For Board of State Bar Commissioners: Robert H. Bichler of Racine.
George W. Corning, pro per.
PER CURIAM.
This is a disciplinary proceeding initiated by the Board of State Bar Commissioners against George W. Corning, a Madison attorney. The complaint and an order to answer were served on Corning on February 8, 1977. Corning failed to answer the complaint, and on March 2, 1977, the Board filed a motion for default judgment. Corning has also not responded to the motion.
*386 In its complaint the Board charged that Corning, while serving as attorney and secretary of a corporation and one of two persons whose signature was required on corporation checks, without any authority to do so made checks drawn on the corporation's account payable to himself, either foregoing the other required signature or having the checks cashed without the signature, and converted to his use a total of $12,546.91 of corporate funds.
The acts charged against Corning are of a most serious nature and, if true, constitute grounds for his disbarment. In view of his failure to respond to the complaint or to the motion for default judgment, we must take these facts as proven.
Under these circumstances we find George W. Corning to be guilty of professional misconduct and order that his license to practice law be revoked.
IT IS ORDERED AND ADJUDGED that the license to practice law issued to George W. Corning is hereby revoked.